On March 24, 1942, Samuel Senica Watts sustained an accidental injury, arising out of and in the course of his employment with defendant General Motors Corporation, Fisher Body Detroit Division, which resulted in death on March 30, 1942.
Two "wives," Winifred Watts of Detroit and Mabel Ruth Watts Jones of Memphis, Tennessee, filed claims, each alleging to be the widow of the deceased. The department of labor and industry granted an award to Winifred Watts of Detroit, Michigan. Mabel Ruth Watts Jones and defendant company appeal.
The record indicates that deceased and Mabel Ruth lived together in Mississippi, Kentucky, Missouri, Alabama, and Tennessee from 1917 to 1923 when the deceased left her and later came to Detroit; and that about 18 months after the separation, Mabel Ruth, believing Watts to be dead, married her present husband, Mr. Jones.
During the month of June, 1930, deceased and Winifred began living together as husband and wife. At this time Winifred was married to one Samuel J. Morris. After Samuel J. Morris secured a divorce from Winifred and in 1933, Winifred and deceased again entered into a so-called common-law marriage. They lived together until the death of Mr. Watts. *Page 502 
It is the claim of Winifred Watts that she is the widow and dependent of deceased; that in 1933 she entered into a common-law marriage with Samuel Senica Watts; and that at the time she entered into the common-law marriage, she was eligible to enter into such a marriage and the presumption is that Mr. Watts was also eligible to enter into such a marriage.
It is the claim of Mabel Ruth Watts Jones that she entered into a ceremonial marriage with Mr. Watts in 1917 from which two children were born, one of whom is now living; that deceased left her in 1923 and about 18 months thereafter she married Mr. Jones; that she has sustained the burden of proof in showing her marriage to Mr. Watts; and that the facts show a common-law marriage to exist from 1917 to 1923.
Defendant General Motors Corporation urges that Mabel Ruth Watts Jones was the legal wife of decedent, but denies that she is a dependent within the meaning of 2 Comp. Laws 1929, § 8422 (Stat. Ann. § 17.156), the workmen's compensation law.
The department of labor and industry found:
"That the testimony of the claimant, Mabel Ruth Watts Jones, was not sufficient to justify a finding that she was the wife of the deceased, Samuel Senica Watts, and that her testimony in this regard was insufficient inasmuch as she claimed a ceremonial marriage and the best-evidence rule should prevail and a public record of said ceremony should be presented in evidence. * * *
"The record substantially proves a common-law marriage between claimant, Winifred Watts, and the said deceased and we so find that she is the widow of said deceased, Samuel Senica Watts, and entitled to compensation at the rate of $18 per week for total dependency for a period not to exceed 300 weeks from the date of the accident on March 24, 1942." *Page 503 
Claimant Mabel Ruth Watts Jones and defendant company each have filed separate appeals.
The common-law marriage of Winifred to Samuel Senica Watts in 1933 depends upon the legal capacity of each of the contracting parties. The record clearly shows that Winifred was eligible to enter into such a marriage; and the record also shows that deceased was married in 1917 to Mabel Ruth. The evidence is conclusive that Mabel Ruth and Watts entered into what might be termed a common-law marriage, lived together for a period of about six years and were the parents of two children.
In Howard v. Kelly, 111 Miss. 285 (71 So. 391, Ann. Cas. 1918 E, 1230), quoted with approval in May v. Meade,236 Mich. 109, in speaking of a common-law marriage, the court said:
"We are persuaded that every presumption should then be indulged in favor of the legality of a union thus shown in the same way and to the same extent as the law indulges in favor of a ceremonial marriage."
In Killackey v. Killackey (syllabus), 156 Mich. 127, we held:
"In the absence of any evidence as to the date of a prior marriage, or as to the relation of the parties since such marriage, or as to the continuance or termination of such relations, the presumption of legality which attaches to a second marriage is held not to have been impeached."
See, also, May v. Meade, supra.
The "presumption of legality which attaches to a second marriage" as stated in the Killackey Case, supra, arises because the law presumes morality and not immorality, and every intendment is in favor of matrimony. But, as was said in ColoredKnights of Pythias v. Tucker, 92 Miss. 501 (46 So. 51): *Page 504 
"It is universal law that the presumption in favor of the validity of a formal marriage is one of the strongest known to the law, because of its sacredness and public importance; * * * it is but a presumption of law, not conclusive, and therefore capable of being overcome by such testimony as satisfies the mind of the jury that there is no valid marriage."
In our opinion the evidence clearly establishes the common-law marriage of Mabel Ruth and deceased in 1917. The presumption of the legality of the second marriage is overcome by competent proof. It follows that the alleged common-law marriage of Winifred and deceased in 1933 was void as being contrary to 3 Comp. Laws 1929, § 12694 (Stat. Ann. § 25.5).
Whether Mabel Ruth Watts Jones is entitled to an award of compensation is governed by 2 Comp. Laws 1929, § 8422 (Stat. Ann. § 17.156), which provides:
"The following persons shall be conclusively presumed to be wholly dependent for support upon a deceased employee:
"(a) A wife upon a husband with whom she lives at the time of his death, or from whom, at the time of his death the department of labor and industry shall find the wife was living apart for justifiable cause or because he had deserted her."
It is apparent that the department of labor and industry did not consider that Mabel Ruth and deceased could have entered into a common-law marriage. It concluded that Mabel Ruth and deceased had not entered into a ceremonial marriage and, therefore, it did not give due consideration to the fact that Mabel Ruth was the widow of Samuel Senica Watts as a result of a common-law marriage. Whether Mabel Ruth is entitled to an award for compensation by virtue of her common-law marriage *Page 505 
to deceased is a fact to be determined by the department of labor and industry.
The award is reversed and the cause remanded to the department of labor and industry for a determination of this fact. Plaintiff Mabel Ruth Watts Jones and defendant General Motors Corporation may have costs as against Winifred Watts.
STARR, BUTZEL, BUSHNELL, BOYLES, and REID, JJ., concurred with SHARPE, J. WIEST, J., concurred in the result.